Case 1:16-cv-03694-ADC Document 107-2 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DEBORAH AND EDWARD GELIN, *

Plaintiffs, *

m

v. Civil Action No. 1:16-cv-03694-ADC

BALTIMORE COUNTY, MARYLAND, *
et al.,

Defendants.
*

* # * * * * * * * * * * *

ORDER
Having considered the Plaintiffs’ Renewed Motion for Entry of Final Judgment Pursuant
to Federal Rule of Civil Procedure 54(b), any response thereto, and any hearing thereon, it is
tHe fr of 4 pool , 2021, by the United States District Court for the District of
Maryland, ordered:

(1) That the Plaintiffs’ Renewed Motion for Entry of Final Judgment be, and the same
hereby is, granted;

(2) That the Court’s January 31, 2020 Order is hereby vacated;

(3) That the Court has considered (1) the relationship between the adjudicated and
unadjudicated claims; (2) the possibility that the need for review might or might not be
mooted by future developments in the district court; (3) the possibility that the reviewing
court might be obliged to consider the same issue a second time; (4) the presence or
absence of a claim or counterclaim which could result in a set-off against the judgment
sought to be made final; and (5) miscellaneous factors such as delay, economic and
solvency considerations, shortening the time of trial, frivolity of competing claims,

expense, and the like;

O118177,1
Case 1:16-cv-03694-ADC Document 107-2 Filed 03/08/21 Page 2 of 2

(4) That the Court finds and holds:

The dismissed claims against the Correct Care defendants are separable from the
others remaining to be adjudicated;

. The need to review the Correct Care defendants’ dismissal will remain constant

regardless of future developments in this Court;
The review of the Correct Care defendants’ dismissal will not require review a
second time;

. The continued litigation of this controversy without a final definitive ruling from

the Fourth Circuit as to the Correct Care defendants will result in the unnecessary
delay of the final determination of this issue;

The continued litigation of this controversy without a final definitive ruling from
the Fourth Circuit as to the Correct Care defendants may result in great expense
and re-litigation of common issues.

(5) That, in accordance with those findings, this Court finds there is no just reason for delay

in certifying the August 1, 2018, Order and Memorandum of Law in support thereof, and

the April 9, 2019, Order, as final judgments pursuant to Fed. R. Civ. P. 54(b);

(6) That the August 1, 2018, Order and Memorandum of Law in support thereof, and the

April 9, 2019, Order, be certified as final judgment pursuant to Fed. R. Civ. P. 54(b); and

(7) The Scheduling Order be stayed pending resolution of this Motion and, if granted, any

OLL81771

appeal that follows.

Ai tee SHI.

Honorable A-DeAid Copperthi te, Judge
United States District Court for
the District of Maryland
